DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-8, drawn to a time division duplex (TDD) repeater comprising: a first port; a second port; one or more amplification paths coupled between the first port and the second port; and a signal detector configured to measure a received signal power for a downlink (DL) signal in a first set of one or more TDD DL subframes, and wherein the repeater is configured to adjust a system uplink (UL) noise power or gain of the one or more amplification paths based on the received signal power for the DL signal in the first set of the one or more TDD DL subframes.. Classified in CPC Group H04B, Subgroup 7/155; title “Control of relay amplifier gain”.

Group II. Claims 64-74 drawn to a repeater operable for network protection, wherein the repeater is configured to: receive a control signal for a first-direction signal in a first frequency band; and send a power level indicator for the first-direction signal in the first frequency band to a repeater; and wherein the repeater comprises: a first port; a second port; and 3Art Unit: 2414 Examiner: Serial No.: 17/361,135 Docket No.: 3969-190.NP1 one or more amplification paths coupled between the first port and the second port, and wherein the repeater is configured to: receive a power level indicator for the first-direction signal in the first frequency band; and calculate an allowable gain or noise power level from the power level indicator for the first-direction or second-direction signal in the first frequency band. :  Classified in CPC group H04W, Subgroup 52/24; title “taking into account interferences”. 

The inventions are distinct, each from the other because of the following reasons:

Invention I and II are distinct. They are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because each is separately patentable.  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Based on the distinction made in the grouping above, the examiner notes that the groups are independent and distinct and that there would be a serious search and/or examination burden based on these distinct groups acquiring different classification fields within the art.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Election/Restrictions
During a telephone conversation with Mr. Alex W. Haymond (Registration Number 59,690) on  September 21, 2022,a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Group II: Claims 64-74 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2021, 09/29/2021, 02/28/2022, 05/16/2022 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over COOK  et al. (US 20130203403 A1; hereinafter as “COOK”) in view of BIRKMEIR et al. (US 20180351633 A1; hereinafter as “BIRKMEIR”).

Examiner’s note: in what follows, references are drawn to COOK unless otherwise mentioned.

Regarding claim 1, COOK teaches  a (Fig. 1-5, Fig, 14, Fig. 5: Booster Amplifier: [0052]; NOTE: crossed/missed limitation will be addressed by another reference below) comprising:
 a first port (Fig. 4: Input Port 406: [0054]); 
a second port (Fig. 4: Output Port 408: [0054]); 
one or more amplification paths coupled between the first port and the second port (fig. 4: Preamplifier 402 and Amplifier Chain 404 (==amplification path is combination of Preamplifier 402 and Amplifier chain 404) are used  to connect Input port 406 and output Port 408:[0055]); and 
a signal detector (==signal/Oscillator detector 410) configured to measure a received signal power for a downlink (DL) signal (Aforesaid signal detector 410 measure and analyses sample power : [0063]-[0065]; Fig. 5 Step 502, 504: wireless device/repeater receives at input port 406/antenna 310 power at “a sufficiently high level, a lower amplification”: [0046];  measure/determine signal power:  [0068]-[0069] ; NOTE: crossed/missed limitation will be addressed by another reference below)), and 
wherein the repeater is configured to adjust a system uplink (UL) noise power or gain of the one or more amplification paths based on the received signal power for the DL signal   (Aforesaid booster determine Status of Booster Amplifier; Fig. 5 element 506: “the gain of the booster amplifier is reduced until the effects of oscillation are removed at which point the booster amplifier may be allowed to resume normal operation at reduced gain or normal gain” [0066]-[0069]; Fig. 5B: element 528, adjust amplification factor based on downlink signal to uplink signal: [0085]-[0086]).

While COOK  teaches “a repeater”,   COOK does not expressively teach:  
a time division duplex (TDD) repeater;  
…a received signal power for a downlink (DL) signal in a first set of one or more TDD DL subframes; .. adjust a system uplink (UL) noise power or gain …in the first set of the one or more TDD DL subframes.  

BIRKMEIR, in the same field of endeavor, discloses: 
a time division duplex (TDD) repeater (Fig. 10: A TDD repeater: : [0078]);  
…a received signal power for a downlink (DL) signal in a first set of one or more TDD DL subframes (see Fig. 4A-4B: Power level in downlink subframes  in TDD: [0043]-[0044]);. adjust a system uplink (UL) noise power or gain …in the first set of the one or more TDD DL subframes (see fig. 3 “the processor 306 begins looking for a transition from the downlink signal to the uplink signal”: [0065];  [0043]-[0044];” In some aspects, the switching control engine 310 can select a TDD configuration based on a standardized downlink/uplink ratio in a telecommunication standard, such as a 3rd Generation Partnership Project (“3GPP”) specification. Selecting the TDD configuration based on a standardized downlink/uplink ratio in a telecommunication standard can minimize or otherwise reduce errors with respect to incorrect switching intervals. If the downlink signal time determined using the reduced value matches a valid downlink time, then it is validated.”: [0055];.Repeater  switching module: [0085]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of COOK to include  the above recited limitations as taught by BIRKMEIR. The suggestion/motivation to do so would reduce errors with respect to incorrect switching intervals (BIRKMEIR; [0055]).

Regarding claim 2, COOK in view of BIRKMEIR teaches the invention of claim 1 as set forth above.  Further, BIRKMEIR teaches, wherein the UL gain or noise power is adjusted based on a weighted average of the received signal power for the DL signal in the first set of the one or more TDD DL subframes (see fig. 10: TDD repeater with switching control: UL gain is adjusted based on DL signal: [0081]-[0082], [0083]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of COOK to include  the above recited limitations as taught by BIRKMEIR. The suggestion/motivation to do so would reduce errors with respect to incorrect switching intervals (BIRKMEIR; [0055]).


Regarding claim 3, COOK in view of BIRKMEIR teaches the invention of claim 1 as set forth above.  Further, BIRKMEIR teaches, the TDD repeater of claim 1, wherein the received signal power is a composite received signal strength indication (RSSI) spanning an amplified repeater bandwidth (The measurement receiver 302 can include any suitable device for measuring a signal power level in the downlink path 204. A non-limiting example of a measurement receiver 302 is a power detector. For example, the measurement receiver can be a received signal strength indicator (RSSI) detector”: [0037]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of COOK to include  the above recited limitations as taught by BIRKMEIR. The suggestion/motivation to do so would reduce errors with respect to incorrect switching intervals (BIRKMEIR; [0055]).

Regarding claim 4, COOK in view of BIRKMEIR teaches the invention of claim 1 as set forth above.  Further, COOK teaches, the TDD repeater of claim 1, further comprising an UL antenna and a DL antenna, wherein the UL antenna and the DL antenna are directed in different directions (UL antenna and DL are with different directions: [0028]).  

Regarding claim 5, COOK in view of BIRKMEIR teaches the invention of claim 1 as set forth above.  Further, BIRKMEIR teaches, the TDD repeater of claim 1, wherein the repeater is further configured to adjust a UL gain or noise power of the one or more amplification paths based on the received signal power for the DL signal in the first set of the one or more TDD DL subframes (adjusting the threshold signal power to a reduced value (block 606). In exemplary embodiments, the threshold signal power is reduced by a predetermined fixed amount. For example, the threshold signal power can be reduced in 1 dB increments.”: [0050];transitions power from downlink to uplink subframes: [0065]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of COOK to include  the above recited limitations as taught by BIRKMEIR. The suggestion/motivation to do so would reduce errors with respect to incorrect switching intervals (BIRKMEIR; [0055]).
	
Regarding claim 6, COOK in view of BIRKMEIR teaches the invention of claim 1 as set forth above.  Further, COOK teaches, the TDD repeater of claim 1, wherein the repeater is further configured to: 2Art Unit: 2414 Examiner: Serial No.: 17/361,135 Docket No.: 3969-190.NP1 measure the received signal power for the DL signal in a first set of one or more TDD DL subframes in a selected direction; and adjust the UL gain or noise power for the selected direction based on the received signal power for the DL signal in the selected direction ( the gain applied to the wireless signals in one direction (e.g., from the base station to the wireless device) may be different from the gain applied to the wireless signals in the other direction (e.g., from the wireless device to the base station).”: adjust gain based on direction: [0040], [0060]).  

Regarding claim 7, COOK teaches  a 
 (Fig. 1-5, Fig, 14, Fig. 5: Booster Amplifier: [0052]; NOTE: crossed/missed limitation will be addressed by another reference below) configured to: 
measure a control channel transmit power from a base station (Aforesaid signal detector 410 measure and analyses sample power : [0063]-[0065]; Fig. 5 Step 502, 504: wireless device/repeater receives at input port 406/antenna 310 power at “a sufficiently high level, a lower amplification”: [0046];  measure/determine signal power:  [0068]-[0069] ; NOTE: crossed/missed limitation will be addressed by another reference below)); and 

adjust an UL gain or noise power based on the control channel transmit power (Aforesaid booster determine Status of Booster Amplifier; Fig. 5 element 506: “the gain of the booster amplifier is reduced until the effects of oscillation are removed at which point the booster amplifier may be allowed to resume normal operation at reduced gain or normal gain” [0066]-[0069]; Fig. 5B: element 528, adjust amplification factor based on downlink signal to uplink signal: [0085]-[0086]).

While COOK  teaches “a repeater”,   COOK does not expressively teach: a time division duplex (TDD) repeater. 

BIRKMEIR, in the same field of endeavor, discloses:  a time division duplex (TDD) repeater (Fig. 10: A TDD repeater:  [0078]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of COOK to include  the above recited limitations as taught by BIRKMEIR. The suggestion/motivation to do so would reduce errors with respect to incorrect switching intervals (BIRKMEIR; [0055]).

Regarding claim 8, COOK in view of BIRKMEIR teaches the invention of claim 1 as set forth above.  Further, BIRKMEIR teaches, the TDD repeater of claim 7, further comprising: a controller configured to identify a maximum number of adjacent DL subframes in one or more frames of a TDD signal containing the control channel based on a TDD uplink (UL) / downlink (DL) frame configuration of the TDD signal (for a LTE TDD signal, the maximum value of the threshold signal power (THmax) can correspond to a value that is just below the lowest power level of the high signals of the downlink signal in a downlink signal only subframe. This is shown in FIGS. 7A-7C, which are example graphs of a simplified LTE TDD signal 650 and an example signal 652 output from a comparator of a switching control module of the TDD switching sub-system. In other embodiments, the first value for the threshold signal power can be other values, such as, for example, the factory calibrated threshold signal power.: [0048]); measure the control channel transmit power during the maximum number of adjacent DL subframes ([0048]); and adjust the UL gain or noise power based on the control channel transmit power measured during the maximum number of adjacent DL subframes (“The switching control module can optimize the clock setting by determining start or end times for respective downlink subframes transmitted via the downlink path. The switching control module can determine the start or end times based on when signal power measurements for the downlink path exceed a threshold signal power. The switching control module can statistically determine a switching time adjustment based on a set of switching time differentials between the initial clock setting and the determined start or end times for the downlink subframes. For example, the switching time adjustment may be the statistical mean of the set of switching time differentials. The switching control module can update the clock setting based on the switching time adjustment.”: [0020]; adjust/ reduce  power by a fixed amount: [0107]-[0109]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411        

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411